UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4953

CURTIS GENE ROBERSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Henry C. Morgan, Jr., District Judge.
(CR-96-15)

Submitted: December 16, 1997

Decided: January 27, 1998

Before WIDENER, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

M. Woodrow Griffin, Jr., Hampton, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Julie Lynn Tinker, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Curtis Roberson appeals from a district court judgment entered
pursuant to a jury verdict finding him guilty of unlawful possession
of a firearm by a convicted felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West Supp. 1997). The offense occurred on the grounds
of Fort Monroe, a military installation in Virginia. Roberson
attempted to enter the base sometime between 2 a.m. and 2:30 a.m.
The guard on duty at the main entrance gate Roberson approached
had orders to stop all vehicles attempting to enter the base after mid-
night for a license and identification check, pursuant to which he
stopped Roberson's vehicle.

When asked for his license, Roberson stated that he had forgotten
it, that he was lost and wished to turn around. Using identification
information Roberson provided, the guard ran a computer check and
discovered that Roberson's license had been suspended. He informed
Roberson that he would have to issue him a citation for the infraction,
and asked him to accompany him to the military police station to
complete the necessary paperwork. Roberson complied, leaving his
vehicle with a woman waiting in the front passenger seat. Meanwhile,
a second guard replaced the first at the main gate.

While Roberson and the first guard were gone, the second guard
noticed what appeared to be an axhandle wrapped in duct tape
between the door and the driver's seat of the vehicle. Subsequently,
he asked Roberson for permission to search the vehicle, which Rober-
son admits he granted. During the search the military police officer
found a handgun under the driver's seat. Military police then read
Roberson his Miranda rights, and Roberson invoked his right to
remain silent when officers asked whether he would answer questions
concerning the gun.

After Roberson invoked his Fifth Amendment right, police asked
him only biographical information in order to complete their paper-
work. During this process, Roberson muttered to himself that he knew
he should have gotten rid of the gun but did not because he thought
it looked nice or pretty. Prior to trial, defense counsel moved to sup-

                    2
press this statement on the grounds that it was uttered after invocation
of Roberson's right to remain silent. He also argued that the statement
and any evidence seized from the search of the vehicle should have
been suppressed because they were the fruit of an illegal stop. Finally,
he contended that the statute Roberson was charged with violating
was unconstitutional in light of the Supreme Court's decision in
United States v. Lopez, 514 U.S. 549 (1995).

The district court denied the motions to suppress in a written order
following a pretrial hearing. At the conclusion of the Government's
evidence, at the close of all of the evidence, and after the jury's ver-
dict, Roberson also moved for acquittal. The district court denied this
motion also, a decision which Roberson also challenges on appeal.

Initially, we find that Roberson's contention that§ 922(g) is uncon-
stitutional in light of Lopez is foreclosed by our decision in United
States v. Wells, 98 F.3d 808 (4th Cir. 1996). In that case, we
explained that Lopez struck down 18 U.S.C.A.§ 922(q) (West Supp.
1997), because that statute contained no provision requiring that the
offense in question -- possession of a firearm in a school zone --
have any relation whatsoever to interstate commerce. Id. at 810. Sec-
tion 922(g), by contrast, explicitly requires the Government to prove
that the firearm was shipped or transported in interstate commerce or
affected commerce. Id. at 811. Hence, § 922(g) contains the constitu-
tionally required nexus between the firearm and interstate commerce.
Id. We note that the Government satisfied this element by submitting
testimony tracking the transportation of Roberson's firearm from Cal-
ifornia to North Carolina to Virginia.

Regarding the district court's suppression determinations, we
review the court's legal conclusions de novo and its factual determi-
nations under the clearly erroneous standard. See United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). Roberson contends that his
initial detention was unlawful because the guard lacked probable
cause to stop him. We note that even ordinary traffic stops are limited
seizures subject to the "reasonable suspicion" rather than the probable
cause standard. See Id. at 875. Within the context of military installa-
tions, however, "[a] base commander may summarily exclude all
civilians from the area of his command." United States v. Jenkins, 986
F.2d 76, 79 (4th Cir. 1993). He may therefore restrict access to the

                    3
base. Id. Thus, military police acting on the orders of the base com-
mander to stop and check every vehicle entering the base at the time
Roberson attempted to enter clearly had the right to stop Roberson.
While Roberson contends that authority to stop was also lacking in
this case because he told the officer that he no longer wished to enter
the base and wanted to turn around, Roberson made this statement
after the officer asked for his license, and thus, after the stop
occurred.

Roberson also maintains that his statement concerning the gun
should have been suppressed because it occurred after he indicated he
wished to remain silent. The evidence is unrefuted, however, that
Roberson did not make the comment in response to questioning but
uttered it voluntarily. Volunteered statements are not protected by the
Fifth Amendment. See Giarrantano v. Procunier , 891 F.2d 483, 488
(4th Cir. 1989). Moreover, Roberson cannot legitimately challenge
the legality of the search of his vehicle, as it is undisputed that he vol-
untarily consented to the search. See United States v. Lattimore, 87
F.3d 647, 650 (4th Cir. 1996).

Finally, Roberson avers that the district court erred by denying his
motions to dismiss and for acquittal because the evidence was insuffi-
cient to show that he knowingly possessed the handgun. We must
uphold the jury's verdict if, viewed in the light most favorable to the
Government, there is substantial evidence to support it. See United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc), cert.
denied, 117 S. Ct. 1087 (1997). The Government presented evidence
that only Roberson and his girlfriend, the owner of the vehicle he was
driving the night of his arrest, ever drove that particular vehicle.
Roberson concedes in his brief that the gun did not belong to his girl-
friend. While there was another female with Roberson on the evening
in question, Roberson does not allege that the gun belonged to her
either. His properly admitted statement concerning the gun reflected
his knowledge of its presence. Circumstantially, the gun's location
under the seat in which Roberson sat further supported the jury's con-
clusion. Although Roberson adamantly denied at trial that the gun
belonged to him, the jury obviously did not believe him, and we, as
an appellate court, do not review witness credibility. See United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

                     4
Accordingly, the judgment of the district court is affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5